DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on 05/31/2019 are accepted by the Examiner.
Specification
The disclosure filed on 05/31/2019 is accepted by the Examiner.
EXAMINER’S NOTE
The disclosure in page 17 lines 7 to 20 “The computer-readable storage medium can be a tangible apparatus that maintains and stores instructions utilized by the instruction executing apparatuses. The computer-readable storage medium can be, but not limited to, such as electrical storage device, magnetic storage device, optical storage device, electromagnetic storage device, semiconductor storage device or any appropriate combinations of the above. More concrete examples of the computer-readable storage medium (non-exhaustive list) include: portable computer disk, hard disk, random-access memory (RAM), read-only memory (ROM), erasable programmable read-only memory (EPROM or flash), static random-access memory (SRAM), portable compact disk read-only memory (CD-ROM), digital versatile disk (DVD), memory stick, floppy disk, mechanical coding devices, punched card stored with instructions thereon, or a projection in a slot, and any appropriate combinations of the above. The computer-readable storage medium utilized here is not interpreted as transient signals per se, such as radio waves or freely propagated electromagnetic waves, electromagnetic waves propagated via waveguide or other transmission media (such as optical pulses via fiber-optic cables), or electric signals propagated via electric wires.” has been taken into account to avoid a 35 USC § 101 rejection of claims 6 and 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second digest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first digest" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second digest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first digest" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of McMahan (US 20190340534 A1).
Regarding claims 1, 6 and 7, AAPA discloses deep learning (AAPA page 1 lines 15-23 AAPA specifically discloses “Applications such as deep learning drive huge demands on accelerators/dedicated processing resources such as graphics processing units (GPUs) or field programmable gate arrays (FPGAs). For example, currently there are the following problems: the data size, velocity and variety growth; scalable computing fails to meet the demand, while the use of dedicated processing resources gets increasingly popular; data transmission is equally important to computation; there is a need to optimize the use of expensive dedicated processing resources introduced to the data center; and there is a need to connect to the cloud. Therefore, optimizing the use of dedicated processing resources is of critical importance to users in fields such as healthcare, manufacturing, Internet of Things, finance, oil, sales and consulting.”). AAPA doesn’t disclose obtaining, at a client, a parameter related to a deep learning model for a training dataset allocated to a server; determining a transmission state of the parameter, the transmission state indicating whether the parameter has been transmitted to the server; and determining, based on the transmission state, information associated with the parameter to be sent to the server to update the deep learning model. McMahan discloses  obtaining, at a client, a parameter related to a deep learning model for a training dataset allocated to a server (figure 1 blocks 102 client training data and 104 server model, figure 2 processor and memory and figure 3 block 304); determining a transmission state of the parameter, the transmission state indicating whether the parameter has been transmitted to the server (figure 3 block 314 update); and determining, based on the transmission state, information associated with the parameter to be sent to the server to update the deep learning model (figure 3 block 320). 

    PNG
    media_image1.png
    216
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    761
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    611
    503
    media_image3.png
    Greyscale

AAPA and McMahan are analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by McMahan in a deep learning disclosed by AAPA. The suggestion/motivation for doing so would have been to optimize the use of expensive dedicated processing resources (AAPA). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claims 12, 16 and 17, AAPA discloses deep learning (AAPA page 1 lines 15-23 AAPA specifically discloses “Applications such as deep learning drive huge demands on accelerators/dedicated processing resources such as graphics processing units (GPUs) or field programmable gate arrays (FPGAs). For example, currently there are the following problems: the data size, velocity and variety growth; scalable computing fails to meet the demand, while the use of dedicated processing resources gets increasingly popular; data transmission is equally important to computation; there is a need to optimize the use of expensive dedicated processing resources introduced to the data center; and there is a need to connect to the cloud. Therefore, optimizing the use of dedicated processing resources is of critical importance to users in fields such as healthcare, manufacturing, Internet of Things, finance, oil, sales and consulting.”). AAPA doesn’t disclose receiving, at a server, information associated with a first parameter from a client, the first parameter being related to a deep learning model for a training dataset allocated to the server; determining the first parameter based on the information; and updating the deep learning model using the first parameter. McMahan discloses receiving, at a server, information associated with a first parameter from a client, the first parameter being related to a deep learning model for a training dataset allocated to the server (figure 3 client computing device and server computing device block 306); determining the first parameter based on the information (figure 3 block 308); and updating the deep learning model using the first parameter (figure 3 block 310). AAPA and McMahan are analogous art because they are from the same field of machine learning. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by McMahan in a deep learning disclosed by AAPA. The suggestion/motivation for doing so would have been to optimize the use of expensive dedicated processing resources (AAPA). See also KSR above.
Regarding claims 2 and 8, AAPA and McMahan disclose claims 1 and 7, McMahan also discloses obtaining a weight related to the deep learning model for the training dataset, the weight being determined based on a weight change from the server (paragraphs [0026]-[0030], [0046] and [0060] Zhang specifically discloses “Another way of encoding the updates is by quantizing the weights. For example, the weights can be probabilistically quantized” … “As indicated above, server 104 can receive each local update from client device 102, and can aggregate the local updates to determine a global update to the model 106. In some implementations, server 104 can determine an average (e.g., a weighted average) of the local updates and determine the global update based at least in part on the average”).
Regarding claims 3 and 9, AAPA and McMahan disclose claims 1 and 7, McMahan also discloses generating a first digest for identifying the parameter, obtaining a predetermined second digest associated with the parameter, in response to the first digest matching the second digest, determining that the transmission state indicates the parameter has been transmitted, and in response to the first digest mismatching the second digest, determining that the transmission state indicates the parameter has not been transmitted (figure 3 block 314).
Regarding claims 4 and 10, AAPA and McMahan disclose claims 1 and 7, McMahan also discloses in response to the transmission state indicating the parameter has been transmitted, sending, to the server, an identifier related to the parameter and the transmission state (figure 3 block 304); and in response to the transmission state indicating the parameter has not been transmitted, sending, to the server, the identifier, the transmission state and the parameter (figure 3 block 316).
Regarding claims 5, 11, 15 and 20, AAPA and McMahan disclose claims 1, 7, 12 and 17, McMahan also discloses deleting the second digest at the client and storing the first digest at the client (figure 3 block 318).
Regarding claims 13 and 18, AAPA and McMahan disclose claims 12 and 17, McMahan also discloses in response to determining that the first parameter has been transmitted based on the information, obtaining an identifier related to the first parameter from the information (figure 3 block 306) and obtaining, as the first parameter, a second parameter being previously stored and related to the first parameter based on the identifier (figure 3 block 318).
Regarding claims 14 and 19, AAPA and McMahan disclose claims 12 and 17, McMahan also discloses in in response to determining that the first parameter has not been transmitted based on the information, obtaining, from the information, the first parameter and an identifier related to the first parameter (figure 3 block 304).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang, “Poseidon: A System Architecture for Efficient GPU-based Deep Learning on Multiple Machines”, arXiv 19 Dec 2015.
McMahan, “Federated Learning of deep networks using model averaging” arXiv: 1602.05629, February 28 2017.
Chilimbi (US 20150324690 A1) discloses deep learning training system.
Gibiansky (US 20160110657 A1) discloses configurable machine learning method selection and parameter optimization system and method.
Edelsten (US 20200050936 A1) discloses automatic dataset creation using software tags.
Corrado (US 9412065 B1) discloses training a model using parameter server shards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636